              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                  CIVIL CASE NO. 1:20-cv-00362-MR
           [CRIMINAL CASE NO. 1:16-cr-00147-MR-WCM-1]



CARL JACK HALL,                  )
                                 )
                   Petitioner,   )
                                 )
vs.                              )                     ORDER
                                 )
UNITED STATES OF AMERICA,        )
                                 )
                   Respondent.   )
________________________________ )

      THIS MATTER is before the Court for an initial screening of Petitioner’s

Motion under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence

by a Person in Federal Custody. [Doc. 1].

I.    PROCEDURAL BACKGROUND

      On January 19, 2018, Petitioner Carl Jack Hall (“Petitioner”) was found

guilty by a jury on one count of receipt of child pornography in violation of 18

U.S.C. §2252A(a)(2)(A) (Count One) and one count of possession of child

pornography in violation of 18 U.S.C. § 2252A(a)(5)B) (Count Two). [Crim.

Case No. 1:16-cr-00147-MR-WCM-1 (“CR”), Doc. 55: Jury Verdict; Doc. 1:

Indictment]. On August 30, 2018, this Court sentenced Petitioner to terms

of imprisonment of 108 months on each count, to run concurrently. [CR Doc.


         Case 1:20-cv-00362-MR Document 2 Filed 02/02/21 Page 1 of 5
72 at 2]. Judgment was entered the next day. [Id.]. Petitioner appealed the

Court’s judgment. [CR Doc. 74: Notice of Appeal]. On appeal, Petitioner

challenged the denial of his motion for judgment of acquittal under Fed. R.

Crim. P. 29, his convictions on both counts, and his 108-month sentence.

United States v. Hall, 785 Fed. App’x 98, 99 (4th Cir. 2019). The Fourth

Circuit affirmed this Court’s judgment on August 29, 2019.           Id. at 101.

Petitioner did not petition the Supreme Court for a writ of certiorari. [CR Doc.

90]. As such, Petitioner’s conviction became final for purposes of relief under

28 U.S.C. § 2255 sixty-nine days later, on November 6, 2019, when the

deadline for seeking such review expired. See Clay v. United States, 537

U.S. 522, 532 (2003).

      Petitioner placed his Section 2255 motion to vacate in the prison

system for filing on November 27, 2020, and it was stamp-filed in this Court

on December 4, 2020. [See CV Doc. 1 at 1, 12].

II.   DISCUSSION

      Petitioner’s Section 2255 motion appears to be untimely. Section 2255

imposes a one-year statute of limitations period for the filing of a motion to

vacate:

             A 1-year period of limitation shall apply to a motion
             under this section. The limitation period shall run
             from the latest of –


                                       2

          Case 1:20-cv-00362-MR Document 2 Filed 02/02/21 Page 2 of 5
           (1) the date on which the judgment of conviction
           becomes final;

           (2) the date on which the impediment to making a
           motion created by governmental action in violation of
           the Constitution or laws of the United States is
           removed, if the movant was prevented from making
           a motion by such governmental action;

           (3) the date on which the right asserted was initially
           recognized by the Supreme Court and made
           retroactively applicable to cases on collateral review;
           or

           (4) the date on which the facts supporting the claim
           or claims presented could have been discovered
           through the exercise of due diligence.

28 U.S.C. § 2255(f).

     Here, as noted, Petitioner’s conviction became final for purposes of

Section 2255(f) on November 6, 2019, 69 days after the Fourth Circuit

affirmed this Court’s judgment. Accordingly, the one-year period of

limitations under Section 2255 expired on November 5, 2020. See 28 U.S.C.

§ 2255(f)(1). Petitioner did not mail his Section 2255 motion to vacate until

November 27, 2020.

     The Court will grant Petitioner 20 days in which to explain why this

claim should not be dismissed as untimely, including any reasons why

equitable tolling should apply. See Hill v. Braxton, 277 F.3d 701, 706 (4th

Cir. 2002); United States v. Blackstock, 513 F.3d 128, 133 (4th Cir. 2008)


                                      3

        Case 1:20-cv-00362-MR Document 2 Filed 02/02/21 Page 3 of 5
(remanding to district court pursuant to Hill for determination of timeliness of

§ 2255 Motion).

III.   CONCLUSION

       Because it appears that Petitioner’s Section 2255 petition is time

barred, the Court will grant Petitioner twenty (20) days in which to provide an

explanation as to why the Section 2255 petition should not be dismissed as

untimely, including any reasons why equitable tolling1 should apply. See Hill

v. Braxton, 277 F.3d 701, 706 (4th Cir. 2002); United States v. Blackstock,

513 F.3d 128, 133 (4th Cir. 2008) (remanding to district court pursuant to Hill

for determination of timeliness of § 2255 Motion).

                                         ORDER

       IT IS, THEREFORE, ORDERED that Petitioner shall have twenty (20)

days from entry of this Order in which to explain to the Court why his Section

2255 Motion to Vacate should not be dismissed as untimely. The failure to

timely comply with this Order may result in dismissal of the petition without


1 To be entitled to equitable tolling, “an otherwise time-barred petitioner must present ‘(1)
extraordinary circumstances, (2) beyond his control or external to his own conduct, (3)
that prevented him from filing on time.’” United States v. Sosa, 364 F.3d 507, 512 (4th
Cir. 2004) (quoting Rouse v. Lee, 339 F.3d 238, 246 (4th Cir. 2003), cert. denied, 541
U.S. 905, 124 S. Ct. 1605 (2004)). A petitioner must show he has been “pursuing his
rights diligently.” Holland v. Florida, 560 U.S. 631, 649 (2010). Further, equitable tolling
is limited to “rare instances – where due to circumstances external to the party’s own
conduct – it would be unconscionable to enforce the limitation period against the party
and gross injustice would result.” Whiteside v. United States, 775 F.3d 180, 184 (4th Cir.
2014) (quoting Rouse v. Lee, 339 F.3d 238, 246 (4th Cir. 2003)).

                                             4

          Case 1:20-cv-00362-MR Document 2 Filed 02/02/21 Page 4 of 5
further notice to Petitioner.

      IT IS SO ORDERED.

                                    Signed: February 2, 2021




                                      5

         Case 1:20-cv-00362-MR Document 2 Filed 02/02/21 Page 5 of 5
